Citation Nr: 0940566	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-00 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1962 to July 1965.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied a compensable rating 
for bilateral hearing loss.  The Veteran appealed, and in 
August 2009, the rating was increased to 10 percent.


FINDING OF FACT

In October 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that he wished to withdraw his appeal regarding an increased 
rating for bilateral hearing loss.
\

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met regarding the Veteran's claim for an increased rating for 
bilateral hearing loss.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In written 
correspondence received by the Board in October 2009, the 
Veteran withdrew his claim for an increased rating for 
bilateral hearing loss.  As the Veteran has withdrawn his 
appeal regarding this issue, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue, and the claim is dismissed.  38 
U.S.C.A. § 7104.


ORDER

The appeal concerning an increased rating for bilateral 
hearing loss is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


